Case 1:16-cv-00671-RM-NRN Document 296-14 Filed 05/10/19 USDC Colorado Page 1 of 3




       EXHIBIT 14
      Case 1:16-cv-00671-RM-NRN Document 296-14 Filed 05/10/19 USDC Colorado Page 2 of 3
DocuSign Envelope ID: 9CC24538-BF17-44A9-B8C9-6007B4CA9F8A




                          DECLARATION OF VILMA DE JESUS ALVARENGA CARRANZA


                  I, VILMA DE JESUS ALVARENGA CARRANZA, declare that the following is true
            and correct based upon my personal knowledge:

            1. I am a named Plaintiff in Trejo et al. v. Xclusive Staffing, Inc. et al., 17-cv-01602 (D.
               Colo.).

            2. I was born in El Salvador and am 57 years old. I don’t speak any English, and I don’t
               know much about the American legal system, but I wanted to join this case to help
               myself and all my coworkers at Xclusive.

            3. I have spent dozens of hours working on this case, talking to my lawyers on the
               phone and in person, sending them all my documents, going to meetings with my
               lawyers, going to the deposition, and to the mediation so we could get a good
               settlement for all of the workers.

            4. I spent a significant amount of time with my attorneys answering questions and
               supplying documents for written discovery. I sought out Towards Justice to represent
               me and brought them many pay stubs and other documentation as evidence to
               support the case.

            5. I went to a deposition where Defendants’ attorneys asked me questions under oath.
               It was my first time doing that. It was hard to do, and I felt nervous because I’d never
               done anything like that.

            6. I attended a full-day mediation in this case with the other named plaintiffs. It lasted
               from about 8 a.m. to around 11 p.m. It was challenging and completely exhausting.

            7. Spending all of this time on the case was difficult for me because it required a lot of
               time and took me away from work and my family. I had to take off work to help out
               on this case, and when I miss work, it means that I lose money that I need to buy
               groceries and other things we need. Whenever I miss work, I also risk losing my job
               entirely.

            8. I also missed time with my family, including my children and grandchildren to work
               on this case.

            9. I take care of my father, who is about 84 years old. I had to leave him at home alone
               in order to go to many meetings, the deposition, and the mediation.

                                                             1
      Case 1:16-cv-00671-RM-NRN Document 296-14 Filed 05/10/19 USDC Colorado Page 3 of 3
DocuSign Envelope ID: 9CC24538-BF17-44A9-B8C9-6007B4CA9F8A




            10. I hired attorneys to bring this case as a class action for me and for other workers
                because I know that lots of other workers experienced the things that I experienced.

            11. I brought this case for other workers too because I saw how other workers were
                treated badly like I was, and I wanted to help them.

            12. My first language is Spanish. Before signing this declaration, I had it interpreted into
                Spanish for me to make sure that I understand it.

               I declare under penalty of perjury that the foregoing is true and correct to the best of
            my knowledge.

            Executed on March 8, 2019


            ____________________
            Vilma de Jesus Alvarenga Carranza




                                                             2
